I respectfully dissent from the majority; and here are my reasons:
1. Burbridge cannot claim under 8920, Pope's Digest, because the clerk's tax deed to Burbridge described the land as:
"West part of the northeast quarter of the northeast quarter of section twenty-two," etc.
Woodall v. Edwards, 83 Ark. 334, 104 S.W. 128, holds that such a "part description" makes a tax deed void on its face, and therefore prevents it from constituting color of title.
2. Burbridge cannot claim under 8925, Pope's Digest, because he did not have "actual adverse possession."
3. Burbridge cannot claim under 8921, Pope's Digest, because the land was not "wild and unoccupied land." The majority opinion seems to proceed on the theory that this last-mentioned section is applicable. But land continuously used for a cemetery is not "wild and unoccupied," and part of the land was so used and was therefore exempt from taxation. *Page 930 
Burbridge's sole title is based on the tax sale (which is void) and possession (which he did not actually have). Since none of these statutes apply, I think the decree should be affirmed as to the ownership of the land. Mr. Justice ROBINS and Mr. Justice MILLWEE join me in this dissent.